Title: From James Madison to DeWitt Clinton, 28 April 1806
From: Madison, James
To: Clinton, DeWitt


                    
                        (Private)
                        Sir
                        Washington 28 April 1806
                    
                    I have had the honor to receive your letter respecting Daniel Leaden, detained at Guadeloupe under a charge of homicide. The local government appearing to have complete cognizance and the respect due to foreign tribunals requiring that injustice should not be presumed, it might be less justifiable for the Executive of the U.States to interpose than for you to pursue the Suggestion of the Juge Criminel by asking the delivery, should you have reason to fear that a fair trial cannot be had at Guadeloupe. This latter course is favoured by the relation of your office to Leaden as one of the citizens of New York. I have the honor to be, Sir, With great respect, Your most obed. servt.
                    
                        James Madison
                    
                